Citation Nr: 0827835	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-29 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected hearing loss.

2.  Entitlement to service connection for vertigo, to include 
as secondary to service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to June 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico that denied service 
connection for tinnitus and vertigo.  

The veteran's tinnitus claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran has vertigo.


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by service, nor is 
it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004 that 
discussed the specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the 
August 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  The veteran's service medical records are negative 
for complaints of or treatment for vertigo.  His post-service 
medical records do not show a diagnosis of vertigo.  Further, 
in September 2004, the veteran was afforded a VA examination 
and the examiner concluded that he had "no evidence of 
vertigo."

There cannot be a valid claim of service connection in the 
absence of proof of a present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The Board is sympathetic 
to the veteran's complaints of dizziness and vertigo.  
However, the Board concludes that the evidence of record does 
not show that he has a current disability that can be 
attributed to his service-connected hearing loss.  Thus, 
service connection for vertigo must be denied.

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that he has vertigo 
due to service or due to his bilateral hearing loss.  As a 
lay person, however, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (2007) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Because he is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since the preponderance of the 
medical evidence shows that the veteran does not have heart 
disability, service connection for this condition must be 
denied.  


ORDER

Service connection for vertigo is denied.


REMAND

Also before the Board is the veteran's claim of service 
connection for tinnitus.  He reports having ringing 
alternatively due to his bilateral hearing loss, and, more 
particularly, to in-service acoustic trauma.  The veteran was 
afforded a pertinent VA examination in September 2004 and the 
examiner opined that the veteran's tinnitus was not related 
to his bilateral hearing loss.  The examiner, however, did 
not offer an opinion as to whether the veteran's tinnitus was 
due to in-service acoustic trauma.  Thereafter, in February 
2005 the veteran submitted a private medical opinion prepared 
by Dr. Enrique A. Vicens, who as the RO acknowledged in the 
August 2005 Statement of the Case, opined that the veteran's 
tinnitus was due to his hearing loss.  

In written argument, the veteran's representative urges the 
Board to remand this claim because there is no evidence 
addressing whether the veteran developed tinnitus due to in-
service acoustic trauma.  In light of the contradictory 
medical opinions noted above and the veteran's contention, 
the Board finds that another VA examination is necessary to 
adjudicate this claim.  As such, the Board has no discretion 
and must remand this matter for further development.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his 
tinnitus.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner 
should comment on the veteran's report 
regarding the onset and continuity of 
his tinnitus and opine as to whether it 
is at least as likely as not that the 
veteran's tinnitus is related to or had 
its onset during service, and 
particularly, to his report of in-
service acoustic trauma.  The examiner 
must also comment on whether the 
veteran's tinnitus was caused or 
aggravated by his service-connected 
bilateral hearing loss.  In offering 
these opinions, the examiner must 
acknowledge and discuss the assessments 
offered by the September 2004 VA 
examiner and the private opinion 
offered by Dr. Vicens.  The rationale 
for any opinion expressed should be 
provided in a legible report.  

2.  Thereafter, the AMC should 
adjudicate the veteran's claim.  If the 
benefit sought on appeal is not 
granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


